     Case 19-18064-amc           Doc 15    Filed 07/27/21 Entered 07/27/21 09:52:29             Desc Main
                                           Document Page 1 of 1



Timothy B. McGrath               UNITED STATES BANKRUPTCY COURT                                      Clerk’s Office
  Clerk of Court                     EASTERN DISTRICT OF PENNSYLVANIA                                      Telephone
                                             Robert N.C. Nix Building                                (215) 408-2800
                                              900 MARKET STREET
                                                       Suite 400                                    Divisional Office
                                             PHILADELPHIA, PA 19107-4299                     Suite 300 The Madison
                                                                                             400 Washington Street
                                                                                                Reading, PA 19601
                                                                                                        (610) 320-5255


                                             July 27, 2021

      Piper R. Owens
      4559 N. Bouvier St.
      Phila., PA 19140


                                      Re: 19-18064

      Dear Ms. Owens         ,

           This is in response to your recent letter regarding your credit report. It is not the policy of
      the court to report to any credit agency, nor do we intercede with the removal of questionable
      reporting.

      If you have any questions , you may contact us at 215-408-2800.
      Very truly yours,
      Timothy B. McGrath
      Clerk of Court


      BY:_____Randi J._________________
                     Deputy Clerk
